DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending in this application.
Claim objections on claim 9, 15 and 19-20 are withdrawn.
Applicant’s arguments about claim rejections 35 USC 102/103, filed 1/13/2021, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Bell. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16 and 18-21  are rejected under 35 U.S.C. 103 as being unpatentable over Connolly et al. (U.S. Publication Number 2012/0047120, hereafter referred to as “Connolly”) in view of Bell et al. (U.S. Publication Number 2008/0168048, hereafter referred to as “Bell”). 
Regarding claim 1, Connolly teaches a tool to enable a search-engine optimized website within a website building system (see abstract: discussing about a website is automatically evaluated against one or more optimization tests based on one or more search terms), the tool comprising: 
a memory unit (para [0022] and Fig. 2: discussing about CPU(s) 111 may include one or more processors);
at least one processor (para [0023] and Fig. 2: discussing about RAM 112 and ROM 113);
at least one database storing website building system component compositions and at least SEO (search engine optimization) information drawn from sources internal and external to said website building system relating to said component compositions, said component compositions having content (para [0025] and Fig. 2: discussing about 
at least one analyzer to gather and analyze at least said SEO information for said website building system component compositions according to their metadata, content and to provide an SEO ranking for said website building system component compositions accordingly (para [0044] and Fig. 3E: discussing about the search term suggestions and/or list of popular search terms are ranked by relevancy and/or popularity and include a meter indicator indicating relative relevance/popularity relative to the other search terms; para [0068] and Fig. 4: discussing about the SEO engine may also display an indication of how a particular search term ranks relative to the other search terms (step 404));
an editor to enable a designer of a website using said website building system to create and edit a website page using at least one user selected component composition from said website building system component compositions (para [0051] and Fig. 3F: discussing about the user can choose Edit Search Terms, View Report, Quick Fixers or Improve Your Content; para [0069]-[0070]: The user may further be prompted for one or and
a recommender to receive said at least one user selected component composition and to compare said at least one user selected component composition with the results of said at least one analyzer and to recommend to said designer via said editor, search engine friendly recommendations for improved website optimization for content of said one user selected component composition according to said SEO ranking (para [0052] and Fig. 3G: “FIG. 3G depicts an example of an exemplary View Report page 300g that is displayed to a user upon clicking the View Report button 315. In this page, category scores and/or individual test scores or other indicators 318 (such as a bargraph) are displayed to convey to the user which areas of the website need to be changed to improve the overall score.”; para [0072]: The analysis includes the generation of a report (step 412) which may be displayed (step 413) to the user, preferably within a website building tool where the user can make changes directly to the website while viewing, or switching in and out of, the report.).
Connolly does not explicitly teach said component compositions having design and content; at least one analyzer to gather and analyze at least said SEO information for said website building system component compositions according to their metadata, content and design; and search engine friendly recommendations for improved website optimization for design and content of said one user selected component composition according to said SEO ranking.
said component compositions having design and content; at least one analyzer to gather and analyze at least said SEO information for said website building system component compositions according to their metadata, content and design; and search engine friendly recommendations for improved website optimization for design and content of said one user selected component composition according to said SEO ranking (para [0008]: discussing about search-engine optimization, an approach which attempts to improve a page's ranking in the query results through the use of a multitude of techniques in page design, keyword vocabulary, cross-linking, and meta-data. Examiner interprets that page design, keyword vocabulary and meta-data as claimed design, content and metadata).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the search engine optimization assistant of Connolly with the teaching about publicizing content to the public of Bell because it would improve a page's ranking in the query results (Bell, para [0008]).

	Regarding claim 2, Connolly in view of Bell teaches wherein said component compositions are at least one of: components, templates, pre-defined layouts and combinations of other component compositions (Connolly, para [0002]: discussing about for example, such tools often provide web page templates that allow a user to enter personalized content and select web page layout, styles, fonts, colors, etc., and then immediately publish the completed pages to the Internet; para [0041]: discussing about these tools traditionally include tools for text insertion and formatting (such as font and style selection), margin and tab formatting, image insertion, link insertion, widget 

Regarding claim 3, Connolly in view of Bell teaches wherein said recommendation is at least one of a change to: site metadata, a title, a keyword and an attribute (Connolly, para [0027]: Such output may include, for example, evaluation reports, recommended changes to a website, required changes to a website, timelines for improving a website, and other data consistent with evaluating websites; para [0056]: Preferably as with all the SEO Report pages which show test scores, the Pages page of the SEO Report includes one or more links 330 to corresponding Quick Fixer dialogs which guide the user through making changes to the website that are associated with the specific criteria used to score the associated test(s) represented by the particular score(s)).

Regarding claim 4, Connolly in view of Bell teaches an updater to perform adjustment of said at least one user selected component composition according to said recommendation and to update said at least one database according to a user approved recommendation (Connolly, para [0044]: as the user enters additional search terms, the search term suggestions widget updates the display to reflect popular search terms relevant to the updated current set of search terms; para [0053] and Fig. 3H: A text entry input box 325a may be provided to allow the user to enter (or edit the current) website name. A dynamic indicator 326a may be presented in proximity to the Website 

Regarding claim 5, Connolly in view of Bell teaches the tool according to claim 4 and also comprising at least one of:
a multiple site handler to ensure that said used approved recommendation is implemented within other versions of said website having the same site definitions as said website (Connolly, para [0053] and Fig. 3H: discussing about FIG. 3H depicts an example Quick Fixer popup 300h displayed over the View Report page 300g of FIG. 3G which guides the user in maximizing the optimization score related to the General Site Structure category); and
a SEO renderer to render an updated search engine friendly view of said website based on said user approved recommendation (Connolly, para [0038] and Fig. 2: the SEO Analysis Engine 101 also includes a report generator 103).

Regarding claim 6, Connolly in view of Bell teaches wherein said at least one analyzer comprises:
a SEO page analyzer to analyze said website page to determine website building system component compositions and to retrieve SEO information from said at least one database accordingly (Connolly, para [0025] and Fig. 2: discussing about database 115 may include one or more software and/or hardware components that cooperate to store, organize, sort, filter, and/or arrange data used by system 110a and CPU 111, database 115 may include historical data from evaluating websites, such as previous evaluation 
a website building system SEO site analyzer to analyze the relationship between said website building system component compositions and SEO effectiveness based on at least one of: metadata and keyword use, site elements, content and layout (Connolly, para [0034] and Fig. 2: discussing about the SEO analysis engine 101 is shown as integrated into a Website Building tool 106; however, it could alternatively be implemented as a standalone tool having its inputs, outputs, and internal components loosely coupled to the website being analyzed);
a metadata, content and design analyzer to correlate said metadata, content and design for pages of said website used across different websites, designs and site versions with said SEO information to determine the SEO advantage of using said metadata, content and design (Connolly, para [0072]: After collecting the list of search terms, the SEO engine performs an analysis of the website based on the list of search terms and the content (including metadata) of the website (step 409); Bell, para [0008]: discussing about search-engine optimization, an approach which attempts to improve a page's ranking in the query results through the use of a multitude of techniques in page design, keyword vocabulary, cross-linking, and meta-data. Examiner interprets that page design, keyword vocabulary and meta-data as claimed design, content and metadata);
an external site analyzer to analyze search engine results of competitor sites of said website to determine at least one of keyword, design and content rating (Connolly, para [0030] and Fig. 2: Server 120a may also provide one or more website administration tools, for example including a Website Building Tool and an SEO analysis tool); and
an artificial intelligence/ machine learning engine to refine the results of said SEO page analyzer, said website building system SEO site analyzer, said metadata, content and design analyzer and said external site analyzer according to at least one of: artificial intelligence and machine learning (Connolly, para [0052]: Tests that qualify as Quick Fixers may have a link 322 associated with them that, when clicked, generates a popup or navigates the user to a Quick Fix page specific to fixing the website (which may include metadata in the web page source) relevant to the particular test so that it passes or improves the score related to that test; Bell, para [0008]: discussing about search-engine optimization, an approach which attempts to improve a page's ranking in the query results through the use of a multitude of techniques in page design, keyword vocabulary, cross-linking, and meta-data).

Regarding claim 8, Connolly in view of Bell teaches wherein said recommender comprises a:
a component receiver to receive said at least one user selected component composition (Connolly, para [0051] and Fig. 3F: discussing about the user can choose Edit Search Terms, View Report, Quick Fixers or Improve Your Content; para [0069]-[0070]: The user may further be prompted for one or more terms that describe the and
a component SEO ranker to compare the SEO ranking of said at least one user selected component composition with other similar website building system component compositions in said at least one database based on SEO contribution to determine whether said at least one user selected component composition requires adjustment or replacement based on said SEO ranking (Connolly, para [0044] and Fig. 3E: discussing about the search term suggestions and/or list of popular search terms are ranked by relevancy and/or popularity and include a meter indicator indicating relative relevance/popularity relative to the other search terms; para [0068] and Fig. 4: discussing about the SEO engine may also display an indication of how a particular search term ranks relative to the other search terms (step 404));

Regarding claim 9, Connolly in view of Bell teaches a SEO information gatherer to gather said SEO information via at least one of: receiving Hypertext Transfer Protocol (HTTP) referrer information via a query (Connolly, para [0068]: discussing about the SEO engine may trigger a query to the user for the search terms), interfacing with a search engine vendor provided tool, service or Application Programming Interface (API) (Connolly, para [0011]: discussing about providing one or more tools that guide and prompt the user for user input that is used by the analyzer to directly edit content of the website to improve the visibility of the website to internet search engines), using multiple landing pages with different keywords to analyze incoming search traffic and interacting with the search engine to execute queries based on keywords (Connolly, para [0040]: 

Regarding claim 10, Connolly in view of Bell teaches wherein said processor activates said tool on at least one of: a component composition change, periodically based on internal check (Connolly, para [0053]: the score associated with this test is dynamically updated as the user makes changes to the field so that the user can understand how the changes affect the SEO of the website generally, and also specifically as to that particular criteria (in this case, the Website Name)); on each save to said website, pre-publishing and post publishing (Connolly, para [0040]: The edit copy is not published to the Content Server until the user publishes it, in this example by clicking on the "Publish" button 303 in the Website Building Tool.  When a user clicks on the "Publish" button 303, the current edit copy is transmitted to the Content Server and is associated with a URL specific to that page.).
Claim 11 is rejected under the same rationale as claim 1.
Claim 12 is rejected under the same rationale as claim 2.
Claim 13 is rejected under the same rationale as claim 3.
Claim 14 is rejected under the same rationale as claim 4.
Claim 15 is rejected under the same rationale as claim 5.
Claim 16 is rejected under the same rationale as claim 6.
Claim 18 is rejected under the same rationale as claim 8.
Claim 19 is rejected under the same rationale as claim 9.
Claim 20 is rejected under the same rationale as claim 10.
Claim 21 is rejected under the same rationale as claim 1.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly in view of Bell, and further in view of Stouffer et al. (U.S. Publication Number 2015/0379141, hereafter referred to as “Stouffer”).  
Regarding claim 7, Connolly in view of Bell teaches the tool of claim 6 as discussed above. Connolly in view of Bell does not explicitly teach the tool according to claim 6 and also comprising at least one of: an editing history analyzer to retrieve and analyze SEO editing history for previous versions of said website, wherein said artificial intelligence/machine learning engine refines the results of said editing history; and a completeness analyzer to compare the results of said SEO page analyzer and said recommender to provide feedback regarding how complete said website is for publication.
Stouffer teaches the tool according to claim 6 and also comprising at least one of: an editing history analyzer to retrieve and analyze SEO editing history for previous versions of said website, wherein said artificial intelligence/machine learning engine refines the results of said editing history (para [0060] and Fig. 6: discussing about optimization engine is a cipher for search engine, allowing the user to navigate the data stored in database in a comprehensible and informative format, and database may be configured to store historical information such as previous versions of websites, historical webpage statistics, other META data derived from search engine and the like); and
a completeness analyzer to compare the results of said SEO page analyzer and said recommender to provide feedback regarding how complete said website is for publication (para [0025]: For example, database 115 may include historical data from evaluating websites, such as previous evaluation scores, recommended improvements, timelines for making the improvements, and customer surveys. CPU 111 may access the information stored in database 115 for comparing the past recommended website improvements to the current state of a website; para [0145]: discussing about a user may be able to compare various characteristics of a website to other similar websites).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the search engine optimization assistant of Connolly and Bell with the teaching about storing previous versions of websites information of Stouffer because the report includes one or more explanations to assist the user in entering user input that will result in an improvement to the individual score of the associated tested aspect of the website (Stouffer, para [0009]).
Claim 17 is rejected under the same rationale as claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Number 8,959,427 B1 by Carlsson et al. teaches that exemplary methods and systems for building search-friendly websites from templates on a browser based or web-enabled stand-alone website builder application.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162    
March 23, 2021